--------------------------------------------------------------------------------

 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
Parties:
 
 
“CoBank”:
CoBank, ACB

 
5500 South Quebec Street

 
Greenwood Village, Colorado 80111



 
“Borrower”:
Pilgrim’s Pride Corporation

 
4845 US Highway 271 N.

 
Pittsburg, Texas 75686

 
 
“Syndication Parties”:
Whose signatures appear below

 
Execution Date:
July 3, 2007

 
 
Recitals:
 
A.            CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, that certain First Amendment to
Credit Agreement dated as of December 13, 2006, that certain Second Amendment to
Credit Agreement dated as of January 4, 2007, and that certain Third Amendment
to Credit Agreement dated as of February 7, 2007 (as so amended and as amended,
modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.
 
B.            Borrower has requested that the Agent and the Syndication Parties
modify certain provisions of the Credit Agreement, which the Agent and the
Syndication Parties are willing to do under the terms and conditions as set
forth in this Fourth Amendment to Credit Agreement (“Fourth Amendment”).
 
 
Agreement:
 
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             Amendments to Credit Agreement.  The Credit Agreement is amended
as of the Effective Date as follows:


--------------------------------------------------------------------------------



1.1           Sections 1.56 and 1.57 are amended to read as follows and the
definitional references set forth below are added to the end of Article 1:
 
1.56          GK Fixed Assets:  (a) until the date, subsequent to the Control
Acquisition Date, that Borrower provides to the Administrative Agent the
schedule of consolidated fixed assets of Gold Kist pursuant to Section 10.20
hereof, means the consolidated fixed assets of Gold Kist as reflected on the
quarter-end financials of Gold Kist that are publicly available for its fiscal
quarter ending immediately preceding the Closing Date; and (b) on and after the
GK Lien Date, means the consolidated fixed assets of Gold Kist as reflected on
the schedule thereof which Borrower provides to the Administrative Agent
pursuant to Section 10.20 hereof.  The term “GK Fixed Assets” may, at Borrower’s
election, and upon satisfaction of the applicable conditions and requirements
set forth herein, include leasehold interests in one or more of the facilities
described on Exhibit 1.56 hereto, including the real property on which such
facility is located and the equipment located on and/or used in connection with
such facility (each a “GK Leasehold Facility”) owned by Pilgrim’s Pride
Corporation of Georgia, Inc., a Delaware corporation (“PPC Georgia”), which PPC
Georgia acquired as the successor in interest, by merger, to Gold Kist, where
Borrower is the lessee under a recorded lease from PPC Georgia in a form and on
terms approved in writing by the Administrative Agent (“Approved GK Lease”) and
(1) calling for a rental payment equal to or in excess of $100,000.00 per annum,
or (2) which has an Appraised Value, as demonstrated in the Appraisal required
pursuant to clause (vi) below, of no less than $2,000,000.00; provided that, in
each case, Borrower provides to the Administrative Agent, (i) a leasehold
mortgage or deed of trust substantially in form and substance satisfactory to
the Administrative Agent, granting a lien and mortgage on such leasehold
interest to secure Borrower’s obligations hereunder, (ii) a Title Policy and
survey satisfying the requirements set forth in clause (a) of Subsection 10.21.2
(modified as necessary to reflect a leasehold, rather than fee, interest), (iii)
a copy of the executed Approved GK Lease pursuant to which Borrower derives its
leasehold interest, (iv) a lessor consent in form and content satisfactory to
the Administrative Agent and containing such estoppels of the lessor of the
leasehold estate as the Administrative Agent shall require; (v) with respect to
the parcel of property that is the subject of the leasehold interest, (A) a
Phase I environmental report, satisfactory in form and content to the
Administrative Agent, and (B) such Phase II environmental report, or proof
satisfactory to the Administrative Agent that Borrower has taken, or has caused
PPC Georgia to take, such remedial or other action as the Administrative Agent
may reasonably require, in either case, based on the contents of such
environmental reports; and (vi) an Appraisal based on the leasehold interest
only.
 
1.57          GK Lien Date:  means August 8, 2007.
 
Approved GK Lease
Section 1.56
GK Leasehold Facility
Section 1.56
PPC Georgia
Section 1.56
Truck Maintenance Facilities
Section 11.4



1.2           Subsection 10.21.2 is amended to read as follows:

2

--------------------------------------------------------------------------------



10.21.2     Requirements Regarding Real Property Collateral.  With respect to
all GK Collateral that constitutes an interest in real property (including a
leasehold interest represented by an Approved GK Lease and where the
requirements of Section 1.56 hereof have been satisfied), (a) a mortgagees’
title insurance policy (Standard Texas Mortgagees Policy Form with respect to GK
Fixed Assets located in the State of Texas, and Standard ALTA form with respect
to GK Fixed Assets located in states other than Texas) from an insurer
acceptable to the Administrative Agent insuring the lien in favor of the
Administrative Agent, on behalf of the Syndication Parties, as a first priority
lien on each such parcel or leasehold interest, as applicable, subject only to
Permitted Encumbrances, and (i) in such amount as the Administrative Agent shall
require, (ii) deleting the standard printed exceptions (including exceptions for
mechanics liens and exceptions based on lack of adequate survey) and the gap
exception, (iii) containing only such exceptions to title as are reasonably
acceptable to the Administrative Agent, (iv) providing access coverage, and (v)
containing such other endorsements as the Administrative Agent may reasonably
require (but in any event including a revolving credit endorsement); (b) a
survey, which survey, the certifications thereon, and all information contained
therein, shall be acceptable to the Administrative Agent, and shall contain a
legal description and shall, at a minimum, show the location of all structures,
visible utilities, fences, hedges, or walls on the parcel and within 5 feet of
all boundaries thereof, any conflicting boundary evidence or visible
encroachments, and all easements, underground utilities, and tunnels for which
properly recorded evidence is available; (c) an Appraisal; and (d) (i) Phase I
environmental reports, satisfactory in form and content to the Administrative
Agent, on all parcels of real property which are included within the GK
Collateral, and (ii) such Phase II environmental reports, or proof satisfactory
to the Administrative Agent that Borrower has taken such remedial or other
action as the Administrative Agent may reasonably require, in either case, based
on the contents of such environmental reports.


1.3           A new clause (d) is added to Section 11.4 so that said Section
reads as follows:
 
3

--------------------------------------------------------------------------------



11.4          Sale of Collateral.  Borrower shall not (nor shall it permit any
of its Subsidiaries to) sell, convey, assign, lease or otherwise transfer or
dispose of, voluntarily, by operation of law or otherwise (collectively
“Disposition”), any of the Collateral except: (a) the Disposition of Collateral
in the ordinary course of business, and which are either replaced or are no
longer necessary or useful for the business conducted at the facilities which
are included within the Collateral; (b) without duplication of clause (a) or
clause (c), the Disposition in any calendar year, in one or more events or
transactions, of Collateral with a book value in the aggregate of up to
$10,000,000.00; (c) the Disposition of Collateral utilized at a facility with
respect to which there has been a Shut Down and as to which Borrower has elected
to proceed under the provisions of Section 10.15(b); (d) the lease by Borrower
or PPC Georgia to PPC Transportation Company, wholly owned Subsidiary of
Borrower, or such other wholly-owned Subsidiary of Borrower whose primary
business is the ownership and operation of over-the-road vehicles and trailers,
truck shop and vehicle facilities and other assets incident thereto (each such
Person a “Transportation Subsidiary”) of one or more of the truck shop and
vehicle maintenance facilities described on Exhibit 11.4 hereto or other such
facilities identified by Borrower from time to time and approved by
Administrative Agent, which approval shall not be unreasonably withheld (“Truck
Maintenance Facilities”) and the equipment located on and/or used in connection
with such facilities and as such equipment is described in the lease agreement
entered into with respect to each such Truck Maintenance Facility; and (e) the
lease by PPC Georgia to Borrower of one or more GK Leasehold Facilities;
provided that the following conditions are met, as applicable: (v) in the case
of clause (c), either (i) (A) the book value of such Collateral is
$20,000,000.00 or less and the Administrative Agent has agreed on behalf of the
Syndication Parties, in advance of such sale, to release its lien thereon, and
(B) the aggregate book value of all Collateral as to which the Administrative
Agent has released, or is being asked to release, its lien in any calendar year
pursuant to clause (c) of this Section (excluding liens released upon the
written authorization of the Required Lenders, as provided in clause (v)(ii) of
this Section) shall not exceed $30,000,000.00, or (ii) (A) the book value of
such Collateral is greater than $20,000,000.00 and/or (B) the aggregate book
value of such Collateral as to which the Administrative Agent has released, or
is being asked to release, its lien in any calendar year pursuant to clause (c)
of this Section is in excess of $30,000,000.00 and, (C) in either case
(v)(ii)(A) or (v)(ii)(B), the Required Lenders have provided written
authorization to the Administrative Agent, in advance of such sale, to release
its lien thereon on behalf of the Syndication Parties; (w) in the case of either
clause (b) or clause (c), (i) such Disposition of Collateral shall not cause or
give rise to a Potential Default or an Event of Default, and (ii) at the time of
any such Disposition of Collateral no Event of Default shall have occurred and
be continuing; (x) with respect to clauses (a), (b), and (c), the full Appraised
Value of such Collateral shall be removed at the closing of the Disposition from
the calculation of the Available Amount and no later than ten (10) days after
closing such Disposition, Borrower shall furnish the Administrative Agent with a
revised Available Amount Report with the entire Appraised Value of the
Collateral subject to such Disposition removed from such Available Amount
Report; (y) with respect to clause (d), such leases are on terms and for a
rental amount acceptable to the Administrative Agent and Borrower takes such
action as the Administrative Agent may require in order to create and/or perfect
a security interest in Borrower’s rights under such lease; and (z) with respect
to clause (e), each of the requirements of Section 1.56 hereof, including, by
incorporation, the requirements of Subsection 10.21.2 hereof, are satisfied.  At
the time of furnishing the Administrative Agent with a revised Available Amount
Report, Borrower shall make the payment, if any, that would be required under
Section 5.6(d) hereof if the aggregate outstanding principal balance owing under
the Revolving Loan (including the Converted Loans) exceeds the Available Amount
as calculated without such Collateral being included.
 
1.4           A new clause (f) is added to Section 11.6 so that said Section
reads as follows:
 
11.6          Loans.  Borrower shall not (nor shall it permit any of its
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for:
 
4

--------------------------------------------------------------------------------



(a)           loans between Subsidiaries or between Borrower and Subsidiaries,
in each case in the ordinary course and pursuant to the reasonable requirements
of Borrower’s business and consistent with demonstratable past practices;
 
(b)           trade credit extended in the ordinary course of business;
 
(c)           loans and advances to employees and contract growers (other than
executive officers and directors of the Borrower or its Subsidiaries) for
reasonable expenses incurred in the ordinary course of business and made on an
arms length basis;
 
(d)           loans and advances to officers and employees of Borrower and its
Subsidiaries made in connection with such officer’s or employee’s housing
related expenses or loans associated with the procurement or sale of personal
residences or necessary for the moving of key personnel, in an aggregate amount
outstanding at any time not to exceed $6,000,000.00;
 
(e)           loans and advances to contract growers in an aggregate amount at
any time not to exceed $50,000,000.00; and
 
(f)           loans to a Person in which Borrower has an equity interest and
with which Borrower is doing, or intends to do, business; provided that the
unpaid balance of such loans in the aggregate, when aggregated with all
Investments made pursuant to clause (s) of Section 11.8 hereof, including
Investments in such Person, does not at any time exceed $75,000,000.00.
 
1.5           Clause (s) of Section 11.8 is amended to read as follows:
 
(s)  Investments not covered by clauses (a) through (r) above, in an amount
which, at any time, when aggregated with the outstanding balance of all loans
made pursuant to clause (f) of Section 11.6 hereof, do not to exceed an
aggregate of $75,000,000.00.
 
1.6           A new Exhibit 1.56 is added in the form of Exhibit 1.56 hereto,
and a new Exhibit 11.4 is added in the form of Exhibit 11.4 hereto.
 
2.           Conditions to Effectiveness of this Fourth Amendment.  The
effectiveness of this Fourth Amendment is subject to satisfaction, in the
Administrative Agent’s sole discretion, of each of the following conditions
precedent (the date on which all such conditions precedent are so satisfied
shall be the “Effective Date”):
 
2.1           Delivery of Executed Loan Documents.  Borrower shall have
delivered to the Administrative Agent, for the benefit of, and for delivery to,
the Administrative Agent and the Syndication Parties, the following document,
duly executed by Borrower:
 
A.           This Fourth Amendment
 
5

--------------------------------------------------------------------------------



2.2           Syndication Parties Execution; Voting Participant Approval.  The
Administrative Agent shall have received (a) written approval of this Fourth
Amendment by at least the Required Lenders (including Voting Participants); and
(b) a copy of this Fourth Amendment executed by the Syndication Parties as
required.
 
2.3           Representations and Warranties.  The representations and
warranties of Borrower in the Credit Agreement shall be true and correct in all
material respects on and as of the Effective Date as though made on and as of
such date.
 
2.4           No Event of Default.  No Event of Default shall have occurred and
be continuing under the Credit Agreement as of the Effective Date of this Fourth
Amendment.
 
2.5           Payment of Fees and Expenses.  Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
(a) all fees presently due under the Credit Agreement (as amended by this Fourth
Amendment); and (b) all expenses owing as of the Effective Date pursuant to
Section 15.1 of the Credit Agreement.
 
3.           Amendment to Security Documents.
 
3.1           Real Estate Mortgage.  To the extent that any real estate mortgage
or other Security Document executed by Borrower in connection with the Credit
Agreement contains a provision prohibiting Borrower from leasing any part of the
Mortgaged Property as defined therein, or making such leasing an event of
default, such real estate mortgage or other Security Document shall be deemed to
be amended to allow the lease by Borrower or PPC Georgia to the Transportation
Subsidiary (as defined herein) of one or more of the Truck Maintenance
Facilities (as defined herein) and the equipment located on and/or used in
connection with such facilities and as such equipment is described in the lease
agreement entered into with respect to each such facilities
 
4.           General Provisions.
 
4.1           No Other Modifications.  The Credit Agreement, as expressly
modified herein, shall continue in full force and effect and be binding upon the
parties thereto.
 
4.2           Successors and Assigns.  This Fourth Amendment shall be binding
upon and inure to the benefit of Borrower, Agent, and the Syndication Parties,
and their respective successors and assigns, except that Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of all the Syndication Parties.
 
4.3           Definitions.  Capitalized terms used, but not defined, in this
Fourth Amendment shall have the meaning set forth in the Credit Agreement.
 
6

--------------------------------------------------------------------------------



4.4           Severability.  Should any provision of this Fourth Amendment be
deemed unlawful or unenforceable, said provision shall be deemed several and
apart from all other provisions of this Fourth Amendment and all remaining
provision of this Fourth Amendment shall be fully enforceable.
 
4.5           Governing Law.  To the extent not governed by federal law, this
Fourth Amendment and the rights and obligations of the parties hereto shall be
governed by, interpreted and enforced in accordance with the laws of the State
of Colorado.
 
4.6           Headings.  The captions or headings in this Fourth Amendment are
for convenience only and in no way define, limit or describe the scope or intent
of any provision of this Fourth Amendment.
 
4.7           Counterparts.  This Fourth Amendment may be executed by the
parties hereto in separate counterparts, each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.  Copies of documents or signature pages bearing
original signatures, and executed documents or signature pages delivered by a
party by telefax, facsimile, or e-mail transmission of an Adobe® file format
document (also known as a PDF file) shall, in each such instance, be deemed to
be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable.  Any party delivering an executed counterpart of
this Fourth Amendment by telefax, facsimile, or e-mail transmission of an Adobe®
file format document also shall deliver an original executed counterpart of this
Fourth Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Fourth
Amendment.
 
[Signatures to follow on next page.]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed as of the Effective Date.
 
ADMINISTRATIVE AGENT:
 
CoBank, ACB 
                         
By:
        
Name:
Jim Stutzman
     
Title:
Vice President
                     
BORROWER:
 
Pilgrim’s Pride Corporation 
                         
By:
        
Name:
Richard A. Cogdill
     
Title:
Exe. VP, CFO, Sec & Treas.
                     
SYNDICATION PARTIES:
 
CoBank, ACB 
                         
By:
        
Name:
Jim Stutzman
     
Title:
Vice President
                         
Agriland, FCS 
                         
By:
        
Name:
Roger Brist
     
Title:
Chief Executive Officer
               
Deere Credit, Inc. 
                         
By:
        
Name:
Raymond L. Murphey
     
Title:
Senior Account Credit Manager
 

 
8

--------------------------------------------------------------------------------


 

   
Bank of the West 
                         
By:
        
Name:
Lee Rosin
     
Title:
Regional Vice President
                         
John Hancock Life Insurance Company 
                         
By:
        
Name:
Kenneth L. Warlick
     
Title:
Managing Director
                         
The Variable Annuity Life Insurance Company 
                         
By:
        
Name:
Lochlan O. McNew
     
Title:
Managing Director
                         
The United States Life Insurance Company in the City of New York 
                         
By:
        
Name:
Lochlan O. McNew
     
Title:
Managing Director
                         
Merit Life Insurance Co. 
                         
By:
        
Name:
Lochlan O. McNew
     
Title:
Managing Director
 

 
9

--------------------------------------------------------------------------------


 

   
American General Assurance Company 
                         
By:
        
Name:
Lochlan O. McNew
     
Title:
Managing Director
               
AIG International Group, Inc. 
                         
By:
        
Name:
Lochlan O. McNew
     
Title:
Managing Director
               
AIG Annuity Insurance Company 
                         
By:
        
Name:
Lochlan O. McNew
     
Title:
Managing Director
               
Transamerica Life Insurance Company 
                         
By:
        
Name:
Thomas L. Nordstrom
     
Title:
Vice President
               
The CIT Group/Business Credit, Inc. 
                         
By:
         
Name:
Mike Ryno
     
Title:
Vice President
               
Metropolitan Life Insurance Company 
                         
By:
         
Name:
Steven D. Craig
     
Title:
Director
 

 
10

--------------------------------------------------------------------------------


 

   
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New
York Branch 
                         
By:
         
Name:
        
Title:
                           
Farm Credit Services of America, PCA 
                         
By:
         
Name:
        
Title:
    

 
11

--------------------------------------------------------------------------------



CREDIT AGREEMENT
EXHIBIT 1.56


(GK Leasehold Facilities)
 
12

--------------------------------------------------------------------------------



CREDIT AGREEMENT
EXHIBIT 11.4


(Truck Maintenance Facilities)
 
 
 13

--------------------------------------------------------------------------------